Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 25, 2020

The Court of Appeals hereby passes the following order:

A20A1276. MICHAEL ALONZA RUFUS v. THE STATE.

      In 2018, a grand jury indicted Michael Rufus for one count of filing false
documents. The following year, Rufus filed a document entitled “Request for
Recusal and Adjudication of this Court’s Acquisition of Jurisdiction & Assignment
of Judge Coram Non Judice,” in which he raised several challenges to the trial court’s
authority to preside over his prosecution. The trial court denied Rufus’s motion, and
he filed a notice of appeal directed to the Supreme Court, which transferred the matter
to this Court.1 We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.”
Because this action remains pending before the trial court, Rufus was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to obtain review of the order he seeks to appeal. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).




      1
         In 2019, Rufus filed an application for discretionary appeal – also in the
Supreme Court – seeking review of multiple trial court orders, including the order at
issue in this appeal. The Supreme Court transferred the application to this Court, and
we dismissed the application as untimely and interlocutory. See Rufus v. State,
No. A20D0181 (Dec. 6, 2019).
Rufus’s failure to comply with the interlocutory appeal procedures deprives us of
jurisdiction over this premature direct appeal, which is hereby DISMISSED. See
Boyd, 191 Ga. App. at 435.


                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        02/25/2020
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.